Citation Nr: 1135410	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  03-15 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to total disability based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to January 1969, and from January to July 1985.

This matter is on appeal from the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Acting Veterans Law Judge in December 2008.  A transcript of the hearing is of record.

This issue was previously before the Board in February 2010, and was remanded so that the Veteran could be afforded a VA examination.


FINDINGS OF FACT

1.  The Veteran last worked fulltime in 1999.  The Veteran then worked part-time as an electrician (8 hours a day) until March 2009, at which time he became unemployed.

2.  The March 2009 and January 2010 VA examiners noted that the Veteran's posttraumatic stress disorder (PTSD) results in severe occupational impairment.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on individual unemployability (TDIU) have been met from March 27, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.16(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition of the claim for entitlement to TDIU, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.

Laws and Regulations

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran was unable to secure or follow a substantially gainful occupation as a result of service- connected disability, provided that he has one service- connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice- connected disabilities will be disregarded if the above- stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantially gainful employment.  38 C.F.R. § 4.16(a).

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

The Veteran is currently in receipt of a 70 percent rating for his PTSD (effective January 5, 2005), a 10 percent rating for shell fragment wound to the left leg, a 10 percent rating for shell fragment wound to the shaft of penis, and a noncompensable rating for erectile dysfunction.  As such, the criteria for a TDIU under 38 C.F.R. § 4.16(a) are met as of January 5, 2005.

The remaining question before the Board therefore is whether the Veteran was unemployable by reason of his service- connected disabilities alone, taking into consideration his educational and occupational background, such that a TDIU rating may be assigned.  The record in this regard reflects that the Veteran had not been employed full-time since at least 1999.  He did remain employed part-time until March 27, 2009.

The record reflects that the Veteran completed the 10th grade and later achieved his GED (General Education Development) diploma.  He had additional training as an electrician.

In March 2009, the Veteran underwent a VA PTSD examination.  He was noted to have some difficulty completing his activities of daily living, as he reported "every now and then, [he would] just lie around in the bed and [not] want to get up.  He also reported skipping his basic hygiene three times a week.  Occupationally, the Veteran was employed part time at the time of the examination.  He reported he had been employed at the temporary service for a few months, and that he worked 8 hours a day.  He also reported he had last worked full time for Gregory Electric in 1999, but had worked with different temporary services for the "last several years."  He reported that his full time employment with Gregory Electric ended after five years when he became agitated at the job and "blew up."  He reported that, at the time of the examination, he was not having any significant problems with his employment and he had not been written up.  Socially, he was noted to have no friends, no hobbies, and was living alone at a boarding house.  His PTSD symptoms were causing moderate to severe impairment in occupational functioning.  The examiner noted that the Veteran was not unemployable (as he was employed during the examination), but that, his PTSD had significantly impaired his occupational performance over the years.  She noted that his ability to maintain consistent employment was considerable impaired by his PTSD.

In January 2010, the Veteran was afforded an additional VA PTSD examination; the examiner noted that he did not have access to the entire claims file, although he reviewed the March 2009 VA examination.  Regarding his occupational history, the Veteran reported that he had multiple jobs as an electrician and has typically been asked to leave these jobs.  He reported difficulty getting along with co-workers and supervisors.  He stated that his last employment had been terminated after three weeks.  He also reported difficulty staying focused at work.  He was capable of performing his activities of daily living and does them routinely and independently.  Upon interview, he was logical and direct, and there was no evidence of a disorder in thought process or content.  The examiner noted that his presentation at the current examination was somewhat worsened from the prior March 2009 examination.  He also noted the Veteran had a severe degree of impairment in occupational functioning, and that his overall level of disability was severe.  He was noted to be able to manage his own funds.  The examiner did not address unemployability directly.

In February 2010, the Veteran provided a formal claim of entitlement to TDIU (VA Form 21-8940).  He noted he had last worked in March 2009 as an electrician, and was currently unemployed due to his PTSD.  He did not provide an answer as to if he had tried to obtain employment since March 2009.  He indicated he had two years of college.  He also submitted two Requests for Employment Information (VA Form 21-4192), filled out by two different people for the same company.  The first form was filled out in one color ink and handwriting, but signed by a different pen.  On this form he was noted to have last worked on March 27, 2009.  He was noted to have worked full time (40 hours a week) and was released from work due to poor work performance.  On the second form he was noted to have last worked on March 13, 2009, and that his work hours varied.  The reason provided for termination of employment was "voluntarily quit."  Both forms indicate that the Veteran had earned less than $7,000 in the prior 12 months.

Based on an evaluation of the Veteran's symptoms, the Board concludes he is entitled to TDIU.  He meets the schedular requirements and according to the medical evidence on file, the Veteran's PTSD symptoms are severe, and his overall picture of disability reflects the facts necessary to establish entitlement to TDIU.  Additionally, while the two VA Form 21-4192 conflict regarding whether the Veteran quit or was fired for poor performance, there is an indication from the VA examiners that his PTSD symptoms have a severe impact on his employability.  The March 2009 examiner also noted that the Veteran's depressive symptoms affect his ability to perform his activities of daily living.  VA treatment records establish that all gainful employment has been precluded due to the Veteran's service- connected PTSD.  In conclusion, the Veteran is not employable and entitlement to TDIU is warranted from the date of his last employment, which is noted to be March 27, 2009.


ORDER

Entitlement to TDIU from March 27, 2009 is granted, subject to the law and regulation governing the criteria for the award of monetary benefits.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


